/4>33-/?
                                  ELECTRONIC RECORD




COA#        01-13-00431-CR                        OFFENSE: 22.02 (Aggravated Assault)

            Steven Allen Jones v. The State of
STYLE:      Texas                                 COUNTY:         Harris

COA DISPOSITION:        AFFIRM                    TRIAL COURT:    351st District Court



DATE: 10/30/2014                    Publish: NO   TC CASE #:      1345379




                          IN THE COURT OF CRIMINAL APPEALS


           Steven Allen Jones v. The State of
STYLE:     Texas                                       CCA#:           Ik S3
           PRO S£                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         RgfUStZl)                                     JUDGE:

DATE:       03lqyi2l>jr                                SIGNED:                           PC:

JUDGE:          JjU. Uua4**-                           PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD